Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
YoKoi et. al. (US Patent No. 10,202,030 B2), which is considered the closest prior art of record, YoKoi teaches a stator adapter comprises an accessibility window. However YoKoi does not teach “a turbocharger system configured to provide charge air to an engine, the turbocharger system comprising at least one compressor and one turbine; a charge-air cooler system comprising at least one charge-air cooler arranged below the at least one compressor; a turbocharger bracket arranged directly below the charge-air cooler system and shaped to mount the charge-air cooler and the turbocharger system to the engine; and a stator adapter physically coupling an alternator to the engine, and where the stator adapter comprises an accessibility window arranged below the charge-air cooler system” as recited in claim 1.
Liu et. al. (Pub No. US 2007/0251234 A1), which is considered the closest prior art of record, Liu teaches a first cylinder group and a second cylinder group comprising equal numbers of cylinders a turbocharger system comprising a first turbocharger and a second turbocharger, and where the first turbocharger comprises a first compressor and a first turbine in fluid communication with the first cylinder group, and where the second turbocharger comprises a second compressor and a second turbine in fluid communication with the second cylinder group, and where the first compressor and the second compressor are equidistant from a cabin configured to house the engine; and a charge-air cooler system comprising a first charge-air cooler and a second charge-air cooler, where the first charge-air cooler is positioned to cool only charge-air from the first compressor and where the second charge-air cooler is positioned to cool only “the first charge-air cooler and the second charge-air cooler are equidistant from an accessibility window of a stator adapter shaped to mount an alternator to a side of the engine” as recited in claim 12.
Svihla et. al. (Pub No. US 2016/0090902 A1), which is considered the closest prior art of record, Svihla teaches a charge-air cooler system comprising a single charge-air cooler shaped to receive charge- air flows from a first compressor and a second compressor of a turbocharger system without mixing the charge-air flows, and where the single charge-air cooler comprises a first inlet duct fluidly coupling the first compressor to a first half of the single charge-air cooler and a second inlet duct fluidly coupling the second compressor to a second half of the single charge-air cooler. However Svihla does not teach “where the first inlet duct is shaped differently than the second inlet duct due to a first compressor angle, measured relative to a first compressor horizontal axis and a general direction of charge-air flow through a first compressor outlet, being greater than a second compressor angle measured relative to a second compressor horizontal axis and a general direction of charge-air flow through a second compressor outlet” as recited in claim 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        October 9, 2021